Hall, J.
In an action for enticing away the servants of another, the evidence showed that the circumstances attending the wrong were of a very aggravating character; that the plaintiffs, at considerable expense and much trouble, had procured the laborers enticed and pursuaded away from them, and afterwards retained by the defendant during their term of service. One who had been in the employment of the plaintiffs was used by the defendant as his agent to decoy these persons and bring them to him. The plaintiffs were put to expense and loss of time in endeavoring to induce them to return. They were compelled to employ counsel. When they applied to the defendant for a settlement of their claim, they were met with contumely, insult and abuse. Plaintiffs proved their loss by showing what would have been the net profits of each of these laborers, and what they had lost by the failure to improve their property in consequence of the decoying and retaining of their servants. The verdict was for less than the amounts so proved :
Held, that the verdict was not excessive, and the measure of damages on which it was founded was proper. 43 Ga., 601; 47 Id., 311.
(a) The existence of a cause of action was not denied. 3 Bl. Com., 143.
(b) Where, in such a case, aggravating circumstances in both the act and intention existed, the jury would not be confined to actual damages, but might give an additional sum to deter the wrong doer from repeating the trespass, or as compensation for the wounded feelings of the plaintiffs. Code, §3066; 70 Ga., 368, 379.
(c) This point was not raised in the cases in 43 Ga., 601; 47 Id , 311.
Judgment affirmed.